Citation Nr: 0712499	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
condition, to include degenerative arthritis, to include as 
secondary to service-connected scar, residuals of left lower 
leg injury.

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
peripheral neuropathy of the upper extremities and 
degenerative arthritis of the lumbar spine, left hip and left 
knee, as secondary to service-connected left lower leg 
injury.  It is also before the Board on appeal from a January 
2002 rating decision finding new and material evidence had 
not been submitted to reopen a claim for service connection 
for bilateral hearing loss.  

The veteran submitted correspondence subsequent to the 
September 2001 rating decision, explaining that his claim for 
service connection for peripheral neuropathy is related to 
the lower extremities.  The RO has treated this as a separate 
claim and it is not before the Board.


FINDINGS OF FACT

1.  An April 1994 Board decision denied service connection 
for defective hearing.  

2.  Evidence added to the record since the April 1994 Board 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
bilateral hearing loss, and does raise a reasonable 
possibility of substantiating the claim.

3.  The competent medical evidence, overall, does not show 
that the veteran's bilateral hearing loss was incurred during 
active service or is related to inservice noise exposure.  

4.  The competent medical evidence, overall, does not show 
that the veteran's low back condition was incurred during 
active service or is related to a service-connected 
disability. 

5.  The competent medical evidence, overall, does not show 
that the veteran's peripheral neuropathy of the upper 
extremities was incurred during active service or is related 
to inservice Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 Board decision 
denying service connection for defective hearing is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Entitlement to service connection for bilateral hearing 
loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

3.  Entitlement to service connection for a low back 
condition, to include degenerative arthritis, to include as 
secondary to service-connected scar, residuals of left lower 
leg injury, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2006).

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence Claim

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.  § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

The April 1994 Board decision denying service connection for 
defective hearing is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104 (West 2002).  
In order to reopen this claim, the veteran must present or 
secure new and material evidence with respect to the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The April 1994 Board decision found that the veteran did not 
have hearing loss for VA purposes, under 38 C.F.R. § 3.385.  
Evidence of record included the veteran's service medical 
records and some post-service medical records.  

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss.  Evidence submitted subsequent to 
the April 1994 Board decision includes the report of an 
August 2005 VA examination that found bilateral speech 
recognition scores of 92 percent, which constitutes hearing 
loss for VA purposes.  This evidence is material within the 
meaning of 38 C.F.R. § 3.156.  It relates to an unestablished 
fact necessary to substantiate the veteran's claim, or raises 
a reasonable possibility of substantiating the claim under 
the controlling law.  

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this case and the Board will proceed with the adjudication 
of the claim of entitlement to service connection for 
arteriosclerotic heart disease on a de novo basis.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

A layperson, without the appropriate medical training and 
expertise, is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the source 
of the current disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, in the current 
claim, the veteran's own personal opinions that his bilateral 
hearing loss, low back condition and peripheral neuropathy of 
the upper extremities are related to service, inservice noise 
trauma, service-connected left lower leg disability, or 
inservice herbicide exposure is not a sufficient basis for 
awarding service connection.

Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Turning to the veteran's hearing loss, his service medical 
records include a diagnosis of chronic otitis externa.  They 
are negative for objective findings or hearing loss for VA 
purposes.  His separation report of medical history denied 
past or current hearing loss.  There is no evidence of 
hearing loss for VA purposes within one year of the veteran's 
separation from service.  Because the claimed condition was 
not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because the claimed condition was not 
seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.

An August 1980 VA examination found that the veteran did not 
have hearing loss for VA purposes.  In fact, the Board notes 
that the veteran's post-service medical records do not show 
hearing loss for VA purposes until more than two decades 
after service.  Thus, they do not support service connection 
on a direct or presumptive period.  38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

A private September 1994 office/consultation report provides 
that while the veteran was in the military he had exposure to 
loud noise with bombs and weapons, and had hearing loss that 
lasted from minutes to hours but never as long as a day.  
Audio examination showed a flat 35 decibel hearing loss in 
each ear with excellent discrimination.  The impression was 
probable noise-induced hearing loss.  

This report provides some support for the veteran's claim.  
It was provided by an medical office specializing in Ear, 
Nose & Throat - Head and Neck Surgery, and refers to a 
history of noise exposure that is consistent with the 
veteran's combat.  However, the report's value is limited by 
the fact that it does not provide an explanation for its 
conclusion.  

The report of an August 2005 VA audio examination notes that 
the veteran's claims file was reviewed and sets forth the 
pertinent medical history.  It notes the veteran's in-service 
noise exposure during combat as well as his post-service 
industrial noise exposure.  The examination found that the 
veteran had normal hearing loss bilaterally for VA purposes.  
Word recognition scores using the Maryland CNC test were 92 
percent, which the Board notes constitutes hearing loss for 
VA purposes.  38 C.F.R. § 3.385.  The diagnosis was normal 
hearing each ear.  

In a January 2006 addendum, the VA examiner expressed the 
opinion that it was less likely than not that the veteran's 
decreased word recognition scores were due to military noise 
exposure.  This was based on the fact that his pure tone 
thresholds were within normal limits and the examiner would 
expect a noise-induced decrease in word recognition scores to 
be accompanied by a noise-induced decrease in pure tone 
thresholds.  

The August 2005 VA examination report and the January 2006 
addendum are found to be strong probative evidence against 
the veteran's claim.  They are written by a VA audiologist 
with relevant expertise and include an explanation.  The VA 
addendum provides references to physical findings set forth 
in the medical record.  This fact is particularly important, 
in the Board's judgment, as the references make for a 
convincing rationale.

The Board recognizes that for veterans who engaged in combat 
with the enemy during active service, "the Secretary shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service..."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).  

The Court has clarified that the term 'service connection' is 
used in section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).  The analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
The provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

The Board finds that the veteran engaged in combat with the 
enemy, based on the fact that he received a Purple Heart.  
Applying section 1154(b) to the facts of his case, the Board 
concludes that the veteran was exposed to acoustic trauma 
during service.  Nevertheless, the record is negative for any 
competent medical evidence that such trauma resulted in his 
current bilateral hearing loss.  In fact, the January 2006 
addendum VA medical opinion provides that the veteran's 
current bilateral hearing loss is not the result of noise 
exposure during active duty.  Thus, even with application of 
38 U.S.C.A. § 1154(b), service connection for bilateral 
hearing loss must be denied.  The service and post-service 
medical record, overall, is found to provide evidence against 
this claim.

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for bilateral hearing 
loss.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Turning to the veteran's low back claim, the Board observes 
that service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
low back.  On his separation report of medical history, he 
denied past or current pertinent complaints, including 
recurrent back pain.  There is no evidence of arthritis 
within one year of the veteran's separation from service.  
Because the claimed condition was not seen during service, 
service connection may not be established based on chronicity 
in service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage, 10 Vet. App. at 494-97.  Because the 
claimed condition was not seen within one year of the 
veteran's separation from service, presumptive service 
connection is not warranted.

The competent medical evidence is also negative for treatment 
or complaints of low back pain for decades following the 
veteran's separation from service.  As noted above, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

A December 1996 private medical report provides that the 
veteran was being seen for chronic lumbosacral pain of five 
years' duration.  It notes that a VA MRI of the lumbar spine 
showed facet hypertrophy prominent at the L5-S1 level.  The 
veteran denied any precipitating factor.  The impression was 
lumbosacral, left hip and leg pain, probably secondary to 
left L5 radiculopathy.  This report provides evidence against 
the veteran's claim for service connection, as it does not 
relate the diagnosis to the veteran's service or a service-
connected disability.  

The report of a May 2000 VA X-ray resulted in an impression 
of lateral disc bulge at L5-S1 which put the L5 nerve root at 
risk on the right.  

The report of a June 2001 VA orthopedic examination includes 
a review of the pertinent medical history that indicates a 
review of the veteran's claims file.  The report also sets 
forth the veteran's complaints and the results of current 
physical examination.  The examiner noted that X-rays done in 
the past year revealed some relatively mild disc 
degeneration.  The examiner expressed the opinion that the 
pain the veteran described in his back was not related to the 
[service-connected left] calf injury he sustained during 
military service.  The pain was more in the line of 
degenerative changes.  

This report constitutes probative evidence against the 
veteran's claim on a direct or secondary basis.  It is based 
on an apparent review of the relevant records.  It refers to 
physical findings in the medical record.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a convincing rationale.

In a November 2003 letter, a private internist and 
cardiologist notes that in reviewing the veteran's notes, he 
sustained a war injury to the left leg that has left him with 
post-traumatic arthritis.  The private physician stated the 
opinion that based on the medical finding and records of 
fact, the veteran had post-traumatic arthritis.  

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  However, in this case, the Board 
finds that the November 2003 letter is entitled to very 
limited probative value as there is no medical evidence 
indicating any low back condition until many years after 
service.  The vague history set forth in the report is not 
accurate based on a review of service and post-service 
medical records.  Although the letter purports to be based on 
a review of the veteran's records, it does not specify which 
records the physician reviewed.  It does not refer to any 
specific medical findings.  Moreover, the physician's 
expertise in internal medicine and cardiology does not 
suggest an expertise with orthopedic conditions.

While the veteran has received the combat presumption that he 
did, in fact, injure his back in service many years ago, 
overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for a low back 
condition, to include degenerative arthritis, to include as 
secondary to service-connected scar, residuals of left lower 
leg injury.  Simply stated, the post-service medical record, 
overall, provides a great deal of highly probative evidence 
against this claim, indicating a disorder that began many 
years after service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the veteran's claim for service connection for 
peripheral neuropathy of the upper extremities, the Board 
observes that if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, acute and 
subacute peripheral neuropathy shall be service-connected if 
the requirements of 38 C.F.R.  § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2.

Acute and subacute peripheral neuropathy must become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R.  § 3.307(a)(6)(ii).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era (which reversed the Court's holding in 
McCartt v. West, 12 Vet. App. 164 (1999) which required that 
the veteran have a presumptive disease before exposure was 
presumed).

For the purposes of section 3.307, the term "herbicide agent" 
means a chemical in a herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i). 
Agent Orange is generally considered a herbicide agent and 
will be so considered in this decision.

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition to the 
presumption of service connection allowed in 38 C.F.R. § 
3.307, the Court has held that the statute does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  Brock v. Brown, 10 Vet. App. 155, 
160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000).

The record indicates that the veteran served in Vietnam.  As 
a result, exposure to Agent Orange is presumed.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
peripheral neuropathy.  The veteran's separation report of 
medical history is negative for pertinent complaints.  There 
is no evidence of peripheral neuropathy within one year of 
the last date on which he was exposed to an herbicide agent 
during active military service, or even within one year of 
his separation from service.  Because the claimed condition 
was not seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because the claimed condition was not 
seen within the relevant presumptive period, presumptive 
service connection is not warranted.

In November 2004, the veteran submitted statements from 
people who witnessed him complain of arm and leg pain during 
his post-service employment, as early as during the mid-
1970's.  These statements are probative of the fact that the 
veteran complained of post-service pain.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  They are not probative 
of the etiology of that pain.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Further, these 
statements do not show that the veteran manifested peripheral 
neuropathy within the applicable presumptive period.  
38 C.F.R. §§ 3.307 and 3.309.  As a result, these statements 
cannot constitute competent medical evidence in support of 
the veteran's service connection claim. 

VA treatment records show that in 2000 the veteran complained 
of hand and forearm numbness.  An August 2000 VA outpatient 
treatment report provides an impression of small fiber 
sensory neuropathy by examination, no evidence of motor 
involvement, no clinical findings to correlate with potential 
right L5 root compression on MRI.  Etiology of this type of 
neuropathy was noted to be frequently idiopathic.  A November 
2000 VA outpatient treatment report notes that an EMG found 
no evidence of peripheral neuropathy involving large fibers, 
providing highly probative evidence against this claim.  

The remaining post-service medical records are negative for 
peripheral neuropathy.  

Overall, the Board must find that the records support a 
finding that the veteran does not have peripheral neuropathy 
at this time.  

In any event, assuming this disorder exists at this time, the 
post-service medical records provide evidence against the 
veteran's claim as they show a lapse of many years between 
the veteran's separation from service and the first 
complaints and findings of numbness.  As again noted above, 
the United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  These post-
service VA medical records provide no evidence linking the 
veteran's current complaints and findings to service or 
exposure to herbicides and, in fact, support a denial of this 
claim, indicating a disorder that did not exist until many 
years after service.  Thus, service connection on a direct 
basis is not warranted.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
exposure to Agent Orange.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in January 2001 and October 
2001; rating decisions dated in September 2001 and January 
2002; a statement of the case dated in October 2003; and 
supplemental statements of the case dated in June 2004, 
October 2004 and January 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims (including service connection for 
hearing loss on the merits), the evidence considered, the 
pertinent laws and regulations (including service connection 
for hearing loss on the merits), and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Correspondence dated in September 2006 provided the veteran 
the relevant notice.  Simply stated, based on the notice 
already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  With regard to the case of Kent v. Nicholson, 20 
Vet. App. 1 (2006), as the veteran's claim for service 
connection for bilateral hearing loss was reopened, notice of 
the new and material standard is not required. 

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the hearing 
loss and low back claims on appeal.  

The Board finds that VA need not provide an examination for 
the veteran's peripheral neuropathy claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  In this case, there is no indication that the 
veteran's post-service complaints and findings are related to 
is service or to exposure to herbicides during service.  The 
information and competent medical evidence of record (which 
shows no diagnosis during the applicable presumption period 
and no complaints or findings for decades after separation), 
as set forth and analyzed above, contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(there must be some evidence of a causal connection between 
the alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.      

ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; to 
this extent only, the appeal is granted.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a low back condition, 
to include degenerative arthritis, to include as secondary to 
service-connected scar, residuals of left lower leg injury, 
is denied.  

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as due to exposure to 
Agent Orange, is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


